                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                              CIVIL ACTION NO.: 1:17-CV-00349

NANCY MORGAN,                          )
                                       )
               PLAINTIFF,              )
                                       )
       VS.                             )              ORDER
                                       )
NANCY A. BERRYHILL,                    )
ACTING COMMISSIONER OF                 )
SOCIAL SECURITY,                       )
                                       )
               DEFENDANT.              )

       THIS MATTER IS BEFORE THE COURT on the Plaintiff’s Consent Motion for Fees

Pursuant to the Equal Access to Justice Act 28 U.S.C. § 2412(d)(1)(A) and Costs filed on March

131, 2019. Having reviewed the motion, supporting materials, memorandum in support, and the

case file the Court determines that Plaintiff should be awarded an attorney’s fee under the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), in the amount of $4,900.00.

       IT IS ORDERED that the Plaintiff’s Motion for Fees Under the Equal Access to Justice

Act 28 U.S.C. § 2412(d)(1)(A) filed is GRANTED, to the extent that the Court will award attorney

fees in the amount of $4,900.00, and that pursuant to Comm’r of Soc. Sec. v. Ratliff, 130 S. Ct.

2521 (2010), the fee award will first be subject to offset of any debt Plaintiff may owe to the United

States. The Commissioner will determine whether Plaintiff owes a debt to the United States. If

so, the debt will be satisfied first, and if any funds remain, they will be made payable to Plaintiff

and mailed to Plaintiff’s counsel. If the United States Department of the Treasury reports to the

Commissioner that the Plaintiff does not owe a federal debt, the government will exercise its

discretion and honor an assignment of EAJA fees, and pay the awarded fees directly to Plaintiff’s

counsel. No additional petition pursuant to 28 U.S.C. § 2412(d) shall be filed.
Signed: March 28, 2019
